              Case 1:19-cv-00899-GLS-TWD Document 31 Filed 11/26/19 Page 1 of 4




                                                 STATE OF NEW YORK
                                          OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                          BARBARA D. UNDERWOOD
ATTORNEY GENERAL                                                                                             SOLICITOR GENERAL
                                                                                                       DIVISION OF APPEALS & OPINIONS


                                                                      November 26, 2019

       VIA ECF

       Honorable Gary L. Sharpe
       United States District Judge
       James T. Foley U.S. Courthouse
       445 Broadway, Room 112
       Albany, New York 12207

                 Re:    Merola v. Cuomo et al., No. 19-cv-00899 (GLS) (TWD)

       Your Honor,

              Federal Rule of Civil Procedure 5.1 provides that a party who files a “written motion”
       “drawing into question the constitutionality of a federal . . . statute,” in an action where the
       United States is not a party, must notify the U.S. Attorney General in writing and include with
       that notice a copy of the papers raising the constitutional question. See Fed. R. Civ. P.
       5.1(a)(1)(A), (2).

               I write to advise the Court that pursuant to Rule 5.1(a)(1)(A) and (a)(2), defendants
       have sent notice to the U.S. Attorney General and the U.S. Attorney for the Northern District
       of New York of defendants’ argument—contained in the last paragraph of Point I.D.4(d) of
       defendants’ memorandum of law (ECF No. 30-1)—concerning the constitutionality of
       8 U.S.C. §§ 1373 and 1644. A copy of the notice (without the accompanying memorandum of
       law) is annexed hereto as Exhibit A.

              This notice need not delay the Court’s resolution of the parties’ pending motions
       because such resolution does not require the Court to conclude that 8 U.S.C. §§ 1373 and 1644
       are unconstitutional. See Fed. R. Civ. P. 5.1(c) (court is free to resolve litigation irrespective
       of intervention so long as it does not “enter a final judgment holding the statute
       unconstitutional”). As explained in defendants’ motion papers, plaintiff’s complaint is
       susceptible to dismissal for a myriad of reasons unrelated to the constitutionality of §§ 1373
       and 1644 (e.g., lack of standing, lack of capacity to sue, lack of a conflict between state and
       federal law, plaintiff’s failure to plead a conflict with these provisions in his complaint), and

         28 LIBERTY STREET, NEW YORK, NY 10005-1400 • PHONE (212) 416-8020 • FAX (212) 416-8962 *NOT FOR SERVICE OF PAPERS
                                                        WWW.AG.NY.GOV
      Case 1:19-cv-00899-GLS-TWD Document 31 Filed 11/26/19 Page 2 of 4
Hon. Gary L. Sharpe
November 26, 2019
Page 2 of 2

thus the Court need not reach the constitutional question in order to grant defendants’ motion
for judgment on the pleadings.

       Thank you for your consideration in this matter.


                                                  Respectfully submitted,
                                                         /s/
                                                  Linda Fang
                                                  Assistant Solicitor General
                                                  (212) 416-8656



cc:    Counsel for plaintiff (via ECF)




                                              2
Case 1:19-cv-00899-GLS-TWD Document 31 Filed 11/26/19 Page 3 of 4




                   EXHIBIT A
              Case 1:19-cv-00899-GLS-TWD Document 31 Filed 11/26/19 Page 4 of 4




                                                 STATE OF NEW YORK
                                          OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                          BARBARA D. UNDERWOOD
ATTORNEY GENERAL                                                                                             SOLICITOR GENERAL
                                                                                                       DIVISION OF APPEALS & OPINIONS


                                                                      November 26, 2019

       BY CERTIFIED U.S. MAIL

       United States Attorney General
       U.S. Department of Justice
       950 Pennsylvania Avenue, NW
       Washington, DC 20530-0001

       United States Attorney’s Office
       Northern District of New York
       445 Broadway, Room 542
       Albany, NY 12207


                 Re:    Notice pursuant to Federal Rule of Civil Procedure 5.1(a)(1)(A)
                        Merola v. Cuomo et al., No. 19-cv-899 (GLS) (N.D.N.Y.)


              Pursuant to Federal Rule of Civil Procedure 5.1(a), notice is hereby provided that
       defendants in the above-referenced action pending in the Northern District of New York, Merola
       v. Cuomo et al., have raised the question of whether 8 U.S.C. §§ 1373 and 1644 violate anti-
       commandeering prohibitions under the Tenth Amendment of the U.S. Constitution.

                Enclosed is a copy of defendants’ memorandum of law in support of their motion for a
       judgment on the pleadings, which raises the constitutional question, as it was filed with the
       district court.

                                                                      Sincerely,
                                                                         /s/
                                                                      Linda Fang
                                                                      Assistant Solicitor General
                                                                      (212) 416-8656
                                                                      Linda.Fang@ag.ny.gov

       Enclosures

         28 LIBERTY STREET, NEW YORK, NY 10005-1400 • PHONE (212) 416-8020 • FAX (212) 416-8962 *NOT FOR SERVICE OF PAPERS
                                                        WWW.AG.NY.GOV
